— Appeal from a judgment of the County Court of Broome County, rendered October 5, 1977, convicting defendant on his plea of guilty of the crime of robbery in the second degree. On this appeal defendant contends that the court improperly denied him the right to consideration as a youthful offender since it would have resulted in the imposition of a longer period of imprisonment than the one meted out upon the plea that was entered. The record reveals that defendant’s plea was entered voluntarily, with full knowledge of the sentence to be imposed, in the presence of his retained counsel and after acknowledgment that he had committed the crime for which he stood charged. We are unable to say the court abused its discretion in denying youthful offender treatment (People v Seay, 56 AD2d 971), particularly when the sentence imposed was the result of an agreement fully understood by the parties involved (see People v Selikoff, 35 NY2d 227). Moreover, the sentence of imprisonment has been *1029served, and the relief defendant seeks, if it is available, cannot be obtained on direct appeal from the judgment of conviction. Judgment affirmed. Mahoney, P. J., Kane, Staley, Jr., and Main, JJ., concur; Greenblott, J., not taking part.